Title: Cotton Tufts to John Adams, 3 July 1784
From: Tufts, Cotton
To: Adams, John



Dear Sir
Boston July 3d. 1784

Since Mrs. Adams’s Departure I have revolved within myself, whether you would not have an Inclination to purchase the piece of Land on Pens Hill (belonging to the Estate of the Honle. James Verchild late of St. Kitts deceased) which you have for some years past improved. His Heirs, I am informed, are now in England, that the Estate in the West Indies is under Mortgage, But that part of it which is in this State is free. I am told that he has a Son by Name James who is probably the Heir to it. Mr. Cranch has wrote to his Kinsman Mr. Elworthy to enquire out the lawful Heir and to confer with Him upon the Subject so far it relates to that which he has under Improvement. There is also a piece of Land belonging to the same Estate, which for many years past was improved by Col. Quincy and which His Heirs would wish to purchase. As these Lands cannot be an Object to the Heirs Worth Keeping, I should suppose they would readily agree for the Sale of them either in Person or by Authorizing some Person here for that Purpose. Should you obtain any Intelligence with respect to the lawful Heir of these Lands and their Disposition to sell, youll be pleased to give me the earliest Intelligence.
A Bill passed Yesterday for voting certain Powers in Congress—x a Copy of which is enclosed. Mr. Partridge one of our Delegates to Congress is returned. Mr. Gerry is expected dayly. Mr. Dana remains at Annapolis as one of the Committee of the States, the Committee I am informed, will probably adjourn to Trenton on or before September next.
For 8 or 9 Months past we have been alarmed with repeated Accounts of Encroachments on our Eastern Territories by British Subjects, they are rapidly forming Settlements to the Westward of what we suppose to be the River St. Croix intended by the Treaty. But of this You have already or probably will have more particular Information. Mr. Cranch presents Love &c.

I am Sr. Your most Affec. Friend and Hum Sert
Cotton Tufts


xI expected the Secretary would have furnished me with a Copy timely enough to have enclosed it before I should go Home it being Saturday and my Horse abed Down. I have requested Mr. Lovell to give it to Mr. Jefferson who is going to join You—and by whom this will come.

